Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/271,071, filed on December 22, 2015, and PCT application PCT/US2016/068055, filed on December 21, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as December 22, 2015.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on June 21, 2018 has been received and considered herein.

Amendments
           Applicant's response and amendments, filed June 26, 2018, to the prior Office Action is acknowledged.  Applicant has amended claims 8, 20, 26-27, 33, 42, 44, 47-54, and 56. 

Election/Restrictions
Applicant’s election without traverse of a species of universal immune receptor comprising a Spycatcher motif (claims 1-2, 12-13, 23-24, 30-31, and 36-37), a species of nucleic acid encoding a Spycatcher motif comprising SEQ ID NO: 5 (claims 4-5), a species of peptide encoding a Spycatcher motif  in the reply filed on April 5, 2021 is acknowledged.
In addition, while Applicant initially elected a species of Spytag bound to an antibody as the fifth elected species, Applicant’s attorney changed this election to a Spycatcher bound to an antibody (claims 10, 21, 28, 34, and 45) after being informed by Examiner in a phone interview that the original species was discordant with the first and fourth elected species (which both comprised a Spycatcher motif).
Claims 3, 6-7, 9, 11, 14, 17-19, 22, 25, 29, 32, 35, 38, 41-43, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-2, 4-5, 8, 10, 12-13, 15-16, 20-21, 23-24, 26-28, 30-31, 33-34, 36-37, 39-40, 44-45, and 47-57 are currently under examination and the subject matter of the present Office Action.

Claim Objections
Claims 44 and 47-54 are objected to because of the following informalities:  The aforementioned claims should depend from claim 36, not claim 38, given that the claims appear to modify the method of the independent claim (claim 36).  Appropriate correction is required.

Allowable Subject Matter
Claim 4-5, 15-16, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The nucleic acid sequence of SEQ ID NO: 5 (claims 4-5) is not disclosed in the prior art.
The polypeptide sequence of SEQ ID NO: 6 (claims 15-16 and 39-40) is not disclosed in the prior art.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “[a] T cell receptor intracellular signaling domain [that] substantially lacks signaling capacity”.  The claim recites relative language without providing a standard in the specification for measuring the degree of relativity claimed.  Based on the specification, it is unclear what is precisely meant by the phrase “substantially lacks” in reference to a T cell receptor’s intracellular domain’s signaling capacity.  In other words, it is not clear by how much a T cell receptor’s signaling capacity has to be reduced in order to be “substantial”.  The Specification provides no guidance on how to interpret the relevant phrase, only regurgitating the claimed language (p. 2, ln 29-30).
For the purpose of examining the claim based on prior art, the phrase “substantially lacks signaling capacity” will be interpreted to mean that the signaling capacity of a T cell has merely been “reduced”, which is in keeping with the broadest reasonable interpretation of the phrase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1-2, 10, 12-13, 20-21, 23-24, 26-28, 30-31, 33-34, 36-37, 44-45, 47-49, and 53-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (U.S. Pat. Pub. 2013/0287752 A1), in view of Kahvejian et al. (U.S. Pat. Pub. 2015/0306212 A1; effectively filed as of 10/2015).
Regarding claims 1-2, 12-13, 23-24, and 30-31, Davila teaches engineering a universal immune receptor on T cells that comprises a targeting motif that recognizes corresponding antibodies attached on tumor cells containing a targeted motif (i.e., a motif that the targeting motif on the universal immune receptor is directed towards) (abstract).  Davila also teaches that the receptor comprises a targeting binding domain that binds to a targeted molecule (and is therefore on the extracellular side of the cell's membrane), which is ideally an antibody, and that this targeting binding domain is attached to a transmembrane domain which is in turn attached to an intracellular activation domain (para [0013]). Davila further also teaches that the intracellular activation domain can comprise the cytoplasmic region of CD28 (para [0013]), which is a T-cell intracellular domain given the presence of the CD28 receptor on T cells.  Davila also teaches that the transmembrane region can be optionally linked to a hinge (para [0041]), and that this hinge can be linked to an scFv targeting binding domain that binds to FITC-targeted antibodies (para [0072]), meaning that the hinge would have to be located on the extracellular side of the membrane.  Davila also teaches that a polynucleotide vector can be constructed comprising the universal immune receptor, and that this vector can be used to transfect cells and therefore be expressed in/on them (para [0044]), which necessarily renders obvious claim 30.  Because Davila teaches that a vector can be constructed from a polynucleotide comprising the aforementioned universal immune receptor construct, Davila necessarily renders obvious an isolated nucleotide (claim 1).  Furthermore, because the Specification states that the phrase “isolated” in reference to nucleic acids and proteins includes those that can “exist in substantially purified form, or can exist in a non-native environment such as, for example, a host cell”, the universal immune receptor protein being expressed in a host cell necessarily renders obvious an “isolated universal immune receptor” (claim 12).  Finally, 
Davila, however, does not teach that the targeting binding domain is a Spycatcher motif that binds the hinge region to the scFv.
Kahvejian teaches that a Spycatcher isopeptidase can be located on the surface of a cell and fused to the extracellular region of a transmembrane protein (para [0279]), and also that the Spycatcher can further be fused to a receiver polypeptide (para [0279], [0424]), which can optionally be an antibody or scFv (para [0559]).  Kahvejian also teaches that the Spycatcher can covalently bind to a Spytag motif ([para [0279]).  Kavejian also explicitly states that the Spycatcher motif (which can optionally be bound to a receiver polypeptide) can be expressed on an HEK293 T cell and used to covalently bind with a Spytag motif on a separate erythroid cell (para [0627]), which can optionally be pathogenic (para [0550]).  While the example of paragraph 0627 is not explicitly contemplated as an example of T cell therapy, Kahvejian states that one aspect of its invention involves adoptive T cell therapy, wherein the T cells are targeted to tumor targets so as to reduce off-target toxicity (para [0013]), and that embodiments of its invention can be directed to T cell therapy (para [0013]-[0014]).  Therefore, one of ordinary skill would have easily contemplated using HEK293 T cells comprising a Spycatcher motif to target cancer cells comprising a Spytag motif is adoptive T cell therapy, especially considering that Kahvejian explicitly contemplates using a HEK293 T cell comprising a Spycatcher to target a pathogenic erythroid cell comprising a Spytag.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the targeting binding domain of a universal immune receptor taught by Davila to instead comprise a Spycatcher motif as taught by Kahvejian.  Kahvejian teaches that a Spycatcher motif expressed on a T cell can be used to target a Spytag motif on other cells, and one of ordinary skill in the art would have been motivated to substitute the targeting binding domain of a 
One skilled in the art would have a reasonable expectation of success of substituting the targeting binding domain of a universal immune receptor taught by Davila to instead comprise a Spycatcher motif as taught by Kahvejian because Kahvejian teaches that its invention can also be used to target T cells to pathogenic cells.
Regarding claims 10, 20-21, 27-28, and 33-34, Davila teaches that the universal immune receptor can be linked to an antibody (para [0013]).
Kahvejian also teaches that a Spycatcher motif can be linked to a receiver polypeptide (para [0279], [0424]), and that the receiver polypeptide can be an antibody.
Regarding claim 26, Davila teaches that universal immune receptor can be expressed in a T cell (para [0044].
Kahvejjian teaches that the Spycatcher motif can be expressed in a HEK293 T cell (para [0627]).
Regarding claim 36-37, Davila teaches that the described universal immune receptor (see above), which comprises a hinge region (para [0041]), expressed in T cells can be administered to a subject in a therapeutically effective amount (para [0050]), wherein the subject is a mammal (para [0068]), and that the T cells expressing the universal immune receptor produce an immune response upon binding to a target cell (para [0042]).
Regarding claims 44-45, Davila teaches that the universal immune receptor can be linked to an antibody (para [0013]).

Regarding claims 47-49, Davila teaches that the molecule comprising the targeted motif can be administered to a subject prior to the administration of the genetically modified cells comprising the universal immune receptor (para [0016]).  While the Applicant does not define the term “sequentially” in his Specification (see claim 49), the broadest reasonable interpretation of term includes first administering the molecule comprising the targeted motif before administering the genetically modified cells comprising a universal immune receptor.  Therefore, para [0016] of Davila necessarily renders obvious a method of administering a molecule comprising a targeted motif sequentially with a cell comprising a universal immune receptor when it teaches administering the molecule following by the genetically modified cells.
Regarding claim 53, Davila teaches that the administered T cells can be autologous to the subject (para [0031]).
Regarding claim 54, Davila teaches that universal immune receptor can be expressed in a T cell (para [0044].
Kahvejjian teaches that the Spycatcher motif can be expressed in a HEK293 T cell (para [0627]).
Regarding claim 55, Davila teaches administering a therapeutically effective amount of the cell comprising a universal immune receptor (para [0050]).
Regarding claim 56-57, Davila teaches that the disease to be treated can be cancer (para [0010]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (U.S. Pat. Pub. 2013/0287752 A1) and Kahvejian et al. (U.S. Pat. Pub. 2015/0306212 A1; effectively filed as of 10/2015), as applied to claims 1-2, 10, 12-13, 20-21, 23-24, 26-28, 30-31, 33-34, 36-37, 44-45, 47-49, and American Association for Cancer Research 73(13), p. 4617-4627).
The teachings of Davila and Kahvejian have been set forth supra.
Regarding claim 8, Davila teaches engineering a universal immune receptor on T cells that comprises a targeting motif that recognizes corresponding antibodies attached on tumor cells containing a targeted motif (i.e., a motif that the targeting motif on the universal immune receptor is directed towards) (abstract).  Davila also teaches that the receptor comprises a targeting binding domain that binds to a targeted molecule (and is therefore on the extracellular side of the cell's membrane), which is ideally an antibody, and that this targeting binding domain is attached to a transmembrane domain which is in turn attached to an intracellular activation domain (para [0013]). Davila further also teaches that the intracellular activation domain can comprise the cytoplasmic region of CD28 (para [0013]), which is a T-cell intracellular domain given the presence of the CD28 receptor on T cells.  Davila also teaches that the transmembrane region can be optionally linked to a hinge (para [0041]), and that this hinge can be linked to an scFv targeting binding domain that binds to FITC-targeted antibodies (para [0072]), meaning that the hinge would have to be located on the extracellular side of the membrane.  Davila also teaches that a polynucleotide vector can be constructed comprising the universal immune receptor, and that this vector can be used to transfect cells and therefore be expressed in/on them (para [0044]).  Because Davila teaches that a vector can be constructed from a polynucleotide comprising the aforementioned universal immune receptor construct, Davila necessarily renders obvious an isolated nucleotide comprising such a receptor construct.
Davila, however, does not teach that the universal immune receptor’s intracellular signaling domain lacks signaling capacity.

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the intact intracellular signaling domain of a CAR-T taught by Davila to instead comprise a truncated, signaling-deficient intracellular domain as taught by Song.  Song teaches that an active CAR-T intracellular domain can be swapped with a truncated, signaling-deficient intracellular domain to assess the signaling potential of the intact domain, and one of ordinary skill in the art would have been motivated to substitute the intact intracellular signaling domain of a CAR-T taught by Davila to instead comprise a truncated, signaling-deficient intracellular domain as taught by Song because doing so would enable one to compare the signaling potential of a CAR-T having such an intact, functional intracellular signaling domain relative a CAR-T lacking such a functional signaling domain.
One skilled in the art would have a reasonable expectation of success of substituting the intact intracellular signaling domain of a CAR-T taught by Davila to instead comprise a truncated, signaling-deficient intracellular domain as taught by Song because Song teaches that CAR-T’s can be modified such that the receptor lacks an intact intracellular signaling domain and used in in vitro studies.

Claim(s) 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davila et al. (U.S. Pat. Pub. 2013/0287752 A1) and Kahvejian et al. (U.S. Pat. Pub. 2015/0306212 A1; effectively filed as of 10/2015), as applied to claims 1-2, 10, 12-13, 20-21, 23-24, 26-28, 30-31, 33-34, 36-37, 44-45, 47-49, and Blood 111(11), p. 5326-5333).
The teachings of Davila and Kahvejian have been set forth supra.
Regarding claim 50-52, Davila teaches engineering a universal immune receptor on T cells that comprises a targeting motif that recognizes corresponding antibodies attached on tumor cells containing a targeted motif (i.e., a motif that the targeting motif on the universal immune receptor is directed towards) (abstract).  Davila also teaches that the receptor comprises a targeting binding domain that binds to a targeted molecule (and is therefore on the extracellular side of the cell's membrane), which is ideally an antibody, and that this targeting binding domain is attached to a transmembrane domain which is in turn attached to an intracellular activation domain (para [0013]).  Davila also teaches that CAR-T cells comprising the targeting motif (i.e., alpha-FITC) can be stimulated with molecules such as IL-2 and molecules comprising the targeted motif (i.e., FITC-labeled cetuximab), such that the cells proliferate and release cytokines and chemokines in an immune reaction (para [0077], [0083]).  
Kahvejian teaches that a Spycatcher isopeptidase can be located on the surface of a cell and fused to the extracellular region of a transmembrane protein (para [0279]), and also that the Spycatcher can further be fused to a receiver polypeptide (para [0279], [0424]), which can optionally be an antibody or scFv (para [0559]).  Kahvejian also teaches that the Spycatcher can covalently bind to a Spytag motif ([para [0279]).  Kahvejian also explicitly states that the Spycatcher motif (which can optionally be bound to a receiver polypeptide) can be expressed on an HEK293 T cell and used to covalently bind with a Spytag motif on a separate erythroid cell (para [0627]), which can optionally be pathogenic (para [0550]).

Hinrichs teaches that T cells to be used in T cell therapy can be stimulated with IL-12, which necessarily binds to a receptor on the T cell, such that the cells proliferate and release cytokines (p. 5327, col 1 – Expansion, proliferation, cytokine release, and cytolytic assays), and then the cells can be administered to a mammalian subject in adoptive T cell therapies such as cancer therapy (abstract; p. 5327, col 2 – Adoptive cell transfer).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of stimulating CAR-T cells comprising a universal immune receptor, such as a Spycatcher motif, using a molecule containing the targeted moiety, such as a Spytag motif, such that the CAR-T cells were stimulated, as taught by the combination of Davila and Kahvejian, to further comprise administering the stimulated cells in adoptive T cell therapy after such stimulation, as taught by Hinrichs.  Hinrichs teaches that CAR-T cells whose receptors are stimulated with IL-12 such that the cells release cytokines and proliferate can then be used in adoptive T cell therapy targeting cancer cells, and one of ordinary skill in the art would have been motivated to modify the method of stimulating CAR-T cells comprising a universal immune receptor, such as a Spycatcher motif, using a molecule containing the targeted moiety, such as a Spytag motif, such that the CAR-T cells were stimulated, as taught by the combination of Davila and Kahvejian, to further comprise administering the stimulated cells in adoptive T cell therapy after such stimulation, as taught by Hinrichs, because Hinrichs teaches that T cells proliferated and primed in vitro using molecules targeted to the T cells’ receptors can then be used in adoptive cell therapy for the treatment of cancers.
One skilled in the art would have a reasonable expectation of success of modifying the method of stimulating CAR-T cells comprising a universal immune receptor, such as a Spycatcher motif, using a in vitro to proliferate and release cytokines can then be used in adoptive cell transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633                                 

/KEVIN K HILL/Primary Examiner, Art Unit 1633